Title: From Thomas Jefferson to Alexander Hamilton, 1 June [1793]
From: Jefferson, Thomas
To: Hamilton, Alexander



Sir
Philadelphia June 1. [1793].

I have the honor to inclose you the following papers.

Draught of a letter to Mr. Genet in answer to [his enquiry respecting Hen]field.
do.    to order away the privateers fitted out in our ports.
do. to Messrs. Carmichael and Short on the letter of Viar and Jaudenes.
do. to Viar and Jaudenes in answer to their letter.


With these are all the preceding letters respecting the same subjects.
The above are in the form approved by Genl. Knox, Mr. Randolph, and myself: and we have agreed to meet at my office on Monday at 12. aclock to consider of any alterations which you would wish to propose on my giving them previous notice.
I also inclose two other papers for signature. The third which relates to the letters of Genl. Williams [and Colo.] Smith is merely in the form of a memorandum to which no signature was thought to be requisite. I have the honor to be with great respect Sir Your most [obedt. humble Servt]

Th: Jefferson

